Title: Thomas Cushing, Francis Dana, and Samuel Breck to Alexander Hamilton and Egbert Benson, 10 September 1786
From: Cushing, Thomas,Dana, Francis,Breck, Samuel
To: Hamilton, Alexander,Benson, Egbert


New York. Sept. 10. 1786
Gentlemen
Understanding on our arrival in this City last Fryday evening, that you had gone on for the Convention at Annapolis the week past, we take the Liberty to acquaint you and beg you to communicate to the Convention if it should be opened before we arrive there, that we shall set off from this Place to morrow to join them, as Commissioners from the State of Massachusetts, which we hope to do in the course of this week. The Commissioners from Rhode Island were to sail from thence for this city on the 7th Instant; so that they may be expected soon after us.
With great Respect    Your most obed humble Servts
Thomas Cushing
Fra. Dana
Sam Breck
The GentlemenCommissioners for New York

